Citation Nr: 1643045	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2. Entitlement to service connection for kidney failure, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2012.  A transcript of the hearing has been associated with the record.

The Board previously remanded these issues in June 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for kidney failure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. The Veteran served as a helicopter crew chief while stationed in Korea from August 1968 to September 1969, and resolving reasonable doubt in his favor, was exposed to herbicides while serving in the Korean DMZ.

2. The Veteran has a diagnosis of diabetes mellitus, type II, which became manifest after service to a degree of 10 percent or more.


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested service connection for diabetes mellitus, type II, pursuant to herbicide exposure while serving in or around the Korean Demilitarized Zone (DMZ).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303  (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active service, a number of diseases, including diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e).  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii). 

Effective February 24, 2011, a Veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

Additionally, the Board notes that with respect to all claims, if there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran's personnel records indicate that he served as a helicopter crew chief while stationed in Korea from August 1968 to September 1969.  Thus, the Veteran was stationed in Korea during the period delineated by 38 C.F.R. § 3.307 (a)(6)(iv).   
VA's Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p) includes a table of "[t]he units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period" of 38 C.F.R. § 3.307 (a)(6)(iv).  Personnel records indicate that he served in the 2nd Infantry Division, A Company, 2nd Aviation Battalion.  This unit is not specifically listed in the M21-1MR as having operated in or near the Korean DMZ.  However, the Board does not find this to be determinative.

The Veteran testified at his May 2012 Travel Board hearing that he was the crew chief of a CH-21 cargo helicopter.  He reported that his duties included flying multiple missions in and around the DMZ, which included serving as a medivac.  The Veteran referenced one specific supply mission in which his helicopter landed in the DMZ and his crew spent 10 days within the DMZ.

To support his contention with respect to time spent in the DMZ, the Veteran has submitted Military Pay Vouchers reflecting special pay for hostile fire pay and hazardous duty flight pay during his period stationed in Korea.  In addition, the Veteran has submitted a statement from a fellow helicopter crew chief in his unit and an email correspondence with his commanding officer supporting his testimony that he spent time within the DMZ.  

Pursuant to the Board's June 2014 Remand, the Joint Services Records Research Center (JSRRC) issued a July 2015 Formal Finding that determined the Veteran was not exposed to herbicides while in Korea.  However, a review of the memorandum suggests that the JSRRC's investigation was limited to a review of the Veteran's case file and determining that the Veteran's unit was not listed in the M21-1MR.  There is no indication that the JSRRC took any additional steps and it is unclear to what degree the JSRRC investigated the Veteran's lay statements as the report includes the following:  "A request to JSRRC is not necessary as the veteran served in Korea from August 24, 1968 to September 20, 1969."  As a result, the Board finds the July 2015 JSRRC response to be of limited probative value.

The testimony submitted by the Veteran with respect to his service in the Korean DMZ is consistent with his MOS and personnel records.  The Veteran has further supported this testimony with hazardous duty pay vouchers and lay statements from two fellow servicemen.  The Board finds the testimony of the Veteran and his fellow servicemen to be both credible and competent of time spent within the DMZ.

As a result, the Board finds that there is at least an approximate balance of positive and negative evidence of record as to the Veteran's assertion that he served within the Korean DMZ, and as a result, when resolving reasonable doubt in favor of the Veteran, the Board has determined that he exposed to herbicides while in service.

The medical evidence shows that the Veteran has a current diagnosis of diabetes mellitus, type II.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's diabetes mellitus is due to in-service herbicide exposure.  The Board notes that the language of 38 C.F.R. § 3.307 (a)(6)(iv) specifically refers to service in the DMZ as "determined by the Department of Defense."  The Board acknowledges that the DOD or JSRRC has not specifically determined that the Veteran served in or near the Korean DMZ.  However, the Board has determined that the evidence of record is at least in equipoise as to whether the Veteran did in fact serve within the Korean DMZ and was exposed to herbicides while doing so.  See Combee v. Brown, supra;  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 3.303(d).  In other words, the Board has not determined that the preponderance of the evidence is against the claim, and as a result, it has necessarily found that the benefit of the doubt rule is applicable.  Ortiz, 274 F.3d at 1365.  Accordingly, the Board finds that service connection for diabetes is warranted.

In sum, there is at least an approximate balance of positive and negative evidence of record as to the Veteran's assertions regarding exposure to herbicides, and there is evidence that he has a current diagnosis of diabetes mellitus, type II.  As a result, service connection for diabetes mellitus, type II on a direct basis is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.303, 3.309; Ortiz, supra.(Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.
REMAND

In his June 2007 claim, the Veteran requested service connection for kidney failure as secondary to his diabetes, which the Board has now determined is service-connected.  A VA medical opinion has not been issued with respect to the etiology of the Veteran's kidney failure and whether it is secondary to his service-connected diabetes.  As a result, the Board finds that remand is necessary in order to obtain a medical opinion as to the etiology of the Veteran's claimed kidney failure.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).

Accordingly, the case is REMANDED for the following action:

1. Deliver the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed kidney failure.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

Based on a review of the record, the examiner is asked to provide opinions as to the following: 

a) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's kidney failure is causally or etiologically related to the Veteran's periods of active service. 

b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's kidney failure was caused by the Veteran's service-connected diabetes. 

c) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's kidney failure was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes.

If the service-connected diabetes aggravates the Veteran's kidney condition, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

2. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


